 


109 HR 1861 IH: Katie Elise and Meghan Agnes Act
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1861 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Ms. Schwartz of Pennsylvania (for herself, Mr. McGovern, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to issue regulations concerning the safety and labeling of certain furniture and electronic appliances. 
 
 
1.Short titleThis Act may be cited as the Katie Elise and Meghan Agnes Act. 
2.FindingsCongress finds the following: 
(1)An estimated 8,000 to 10,000 victims are treated annually in hospital emergency rooms in the United States for injuries associated with the tip over of furniture or appliances, and an average of 6 deaths occur each year as a result. 
(2)The majority of these injuries and deaths are to children. 
(3)These injuries and deaths frequently occur when children climb onto, fall against, or pull themselves up on such items as shelves, bookcases, dressers, bureaus, desks, chests, television stands, and television sets.  
(4)There are currently no mandatory safety standards in place for such items of furniture and electronic appliances. 
(5)The issuance of mandatory safety standards to warn and protect consumers of the dangers associated with unsecured furniture and electronic appliances would reduce the risk of injury or death. 
3.Furniture and appliance safety and labeling standards 
(a)Applicable furniture and appliancesNot later than 180 days after the date of enactment of this Act, the Consumer Product Safety Commission (in this Act referred to as the Commission) shall promulgate regulations pursuant to section 7 of the Consumer Product Safety Act (15 U.S.C. 2056) applicable to any furniture or electronic appliance that the Commission determines poses a substantial safety hazard due to tipping because of its design, height, weight, stability, or other features. 
(b)Safety standardsThe regulations prescribed pursuant to subsection (a) shall, at a minimum, require— 
(1)all applicable furniture to withstand a reasonable amount of pressure, as determined by the Commission, in both loaded and unloaded conditions, without tipping; and 
(2)the inclusion of angle-braces, anchors, or other anchoring devices, and instructions, including pictures, for securing furniture to wall beams using the provided angle-braces or anchors, in the packaging of all furniture that does not meet the requirements of paragraph (1), or furniture or electronic appliances that, in the opinion of the Commission, could be made more secure by the inclusion of such braces and devices.   
4.Labeling requirementsIn addition to the safety standards promulgated pursuant to section 2, the Commission shall promulgate regulations requiring the following related to warning labels: 
(1)Warning labels shall be required on the packaging of any furniture or electronic appliance that the Commission determines poses a substantial safety hazard due to tipping because of its design, height, weight, stability, or other features. Such warning labels shall state, in a clear and conspicuous manner, that unsecured furniture may tip resulting in serious bodily injury or even death and shall advise securing the furniture to a wall beam or using angle-braces, as appropriate, to make the furniture more secure; and 
(2)Warning labels shall be required on the packaging of any furniture with drawers that the Commission determines poses a danger to children due to tipping. Such warning labels shall state, in a clear and conspicuous manner, that children may use drawers as steps causing furniture to tip resulting in serious bodily injury or even death, and shall advise installing locking devices on drawers to prevent the drawers from being opened by children. 
5.FactorsIn prescribing the safety standards under this Act, the Commission shall take into consideration the intended uses of the furniture or electronic appliance and the likelihood that, due to the design of the furniture, children could climb on or tip the furniture. 
 
